        Case 1:18-cv-01514-SHR Document 64 Filed 03/31/21 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
WILLIAM D. SCALES,                         :    Civil No. 1:18-cv-1514
                                           :
             Plaintiff,                    :
                                           :
             v.                            :
                                           :
MIDLAND FUNDING, LLC, AND                  :
DANIEL J. SANTUCCI, ESQ.,                  :
                                           :
             Defendants.                   :    Judge Sylvia H. Rambo

                              MEMORANDUM
      Before the court is the Report & Recommendation (“R&R”) (Doc. 54)

submitted by Magistrate Judge Martin C. Carlson concerning the Motions for

Summary Judgment filed by Plaintiff William D. Scales (Doc. 46) and Defendants

Midland Funding, LLC and Daniel J. Santucci, Esq. (Doc. 52). For the reasons set

forth below, the court will adopt the R&R.

I.    Background

      Magistrate Judge Carlson thoroughly reviewed the background of this case in

his R&R (Doc. 54, pp. 1-7), and therefore, the court will only provide an abbreviated

overview of the record. This is a Fair Debt Collection Practice Act (“FDCPA”)

dispute. Plaintiff is an individual consumer appearing pro se, while Defendants are

a debt-collection company and an attorney representing the company. Plaintiff

asserts numerous causes of action that essentially boil down two alleged FDCPA

violations by Defendants: (1) sending Plaintiff fraudulent debt collection letters that

                                          1
        Case 1:18-cv-01514-SHR Document 64 Filed 03/31/21 Page 2 of 7




failed to accurately disclose his rights as a debtor; and (2) litigating a bad-faith debt-

collection lawsuit against him in state court. Both parties cross-moved for summary

judgment. (Docs. 46, 52.) On October 28th, 2020, Magistrate Judge Carlson

submitted an R&R to the court recommending that the court deny Plaintiff’s motion

while granting and denying in part Defendants’ motion. (Doc. 54.) On November

9, 2020, Plaintiff filed his objections to the R&R. (Doc. 57.) Two days later,

Defendants filed their objections.      (Doc. 59.)     Both parties have filed timely

responses to each other’s objections. (Docs. 61, 62.) This matter is thus ripe for

resolution.

II.   Legal Standard

      A.      Review of a Magistrate Judge’s Report & Recommendation

      When a party objects to a magistrate judge’s report and recommendation, the

district court undertakes de novo review of the contested portions of the report. See

E.E.O.C. v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C.

§ 636(b)(1)); see also FED. R. CIV. P. 72(b)(3). In this regard, Local Rule of Court

72.3 requires written objections to “specifically identify the portions of the proposed

findings, recommendations or report to which objection is made and the basis for

such objections.” LOCAL RULE 72.3. The court must afford at least “reasoned

consideration” to uncontested portions of the report before adopting it as the decision




                                            2
        Case 1:18-cv-01514-SHR Document 64 Filed 03/31/21 Page 3 of 7




of the court. City of Long Branch, 866 F.3d at 100 (quoting Henderson v. Carlson,

812 F.2d 874, 878 (3d Cir. 1987)).

      B.     Summary Judgment

      Under Rule 56(a) of the Federal Rules of Civil Procedure, the court “shall

grant summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to summary judgment as a matter of

law.” See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). A factual dispute

is “material” if it might affect the outcome of the suit under the applicable

substantive law and is “genuine” only if there is a sufficient evidentiary basis for a

reasonable factfinder to return a verdict for the non-moving party. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When evaluating a motion for

summary judgment, a court “must view the facts in the light most favorable to the

non-moving party” and draw all reasonable inferences in favor of the same. Hugh v.

Butler Cnty. Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005). The moving party

bears the initial burden of demonstrating the absence of a disputed issue of material

fact. See Celotex, 477 U.S. at 324. “Once the moving party points to evidence

demonstrating no issue of material fact exists, the non-moving party has the duty to

set forth specific facts showing that a genuine issue of material fact exists and that a

reasonable factfinder could rule in its favor.” Azur v. Chase Bank, USA, Nat’l Ass’n,

601 F.3d 212, 216 (3d Cir. 2010).


                                           3
        Case 1:18-cv-01514-SHR Document 64 Filed 03/31/21 Page 4 of 7




III.   Discussion

       In his objections to the R&R, Plaintiff identifies five points of purported error.

(See Docs. 57, 58.) Specifically, he contends that Magistrate Judge Carlson erred in

recommending that the court enter judgment in Defendants’ favor as to the debt

collection letters sent to Plaintiff, as well as by finding that Plaintiff was required to

file a Certificate of Merit as to any claims of professional negligence. For their part,

Defendants object to the R&R insofar as it recommends that summary judgment be

denied as to Plaintiff’s claim that Defendants violated the FDCPA by filing suit

against him to collect a debt.

       A.    The Magistrate Judge Did Not Err in Calculating the Statute of
             Limitations as to the August Letter or Finding that the Requirements of
             § 1692g Do Not Apply to the August Letter

       Contrary to Plaintiff’s argument, while Magistrate Judge Carlson found that

the January 2017 claims are time-barred by the one-year statute of limitations that

applies to FDCPA claims (Doc. 54, pp. 14-15), he did not make the same finding

regarding the August 17, 2017 letter. Instead, he found that Plaintiff’s claims as to

the August 18, 2017 letter fail on the merits. (Id. at p. 16.) In doing so, Magistrate

Judge Carlson appropriately reasoned that the the August letter, which merely

provided Plaintiff an opportunity to resolve his debt while placing him on notice that

the matter would be referred to counsel if it could not be resolved, “was presented

in a fashion that cannot be deemed false, misleading, harassing, oppressive, unfair


                                            4
        Case 1:18-cv-01514-SHR Document 64 Filed 03/31/21 Page 5 of 7




or unconscionable.” (Doc. 54. P. 16.) Further, he aptly noted that the strictures of 15

U.S.C. § 1692g do not apply to the August letter because it was not the initial

communication with Plaintiff. Likewise, Plaintiff’s right to obtain verification

pursuant to § 1692g expired before the August letter was sent, and therefore, by the

time he received the letter, there was nothing left to overshadow. (See 15 U.S.C §

1692g(a-b) (providing consumer with 30 days from the initial communication to

dispute the debt and stating that any collection activities and communication during

the 30-day period may not overshadow the consumer’s right to dispute the debt).

Accordingly, the court will overrule Plaintiff’s first four objections.

      B.     The Magistrate Judge Did Not Err in Applying Pennsylvania Rule
             1042.3 to Any Professional Negligence Claims

      Plaintiff’s fifth objection to the R&R pertains to Magistrate Judge Carlson’s

determination that, to the extent Plaintiff is pursuing any state law professional

negligence claims against Defendants, he was required to file a Certificate of Merit

pursuant to Pennsylvania Rule of Civil Procedure 1042.3. Under that rule, a party

raising a claim for professional negligence must submit a certificate of merit, signed

by an expert, in conjunction with their complaint. Plaintiff argues that his claims

sound in ordinary negligence, rather than professional negligence, and therefore a

certificate of merit is not required. However, in the R&R, Magistrate Judge Carlson

does not attempt to specify which claims are barred by Rule 1042.3 but rather

generally states that, “to the extent” Plaintiff is pursuing such claims, they are barred.
                                            5
        Case 1:18-cv-01514-SHR Document 64 Filed 03/31/21 Page 6 of 7




Because the court finds no plain error in the law as described by the R&R and agrees

that a certificate of merit would be required for any professional negligence claims,

the court will overrule Plaintiff’s objection.

      C.     The Magistrate Judge Did Not Err Denying Defendants’ Motion for
             Summary Judgment on Plaintiff’s

      Defendants’ only objection to the R&R is that it inappropriately shifts the

burden of proof on Plaintiff’s abusive litigation claim to Defendants. The court

disagrees. Certainly, if this case goes to trial, Plaintiff will bear the burden of

demonstrating that the collection lawsuit violated the FDCPA. However, in moving

for summary judgment on this claim, Defendants, as the moving party, bear the

initial burden of demonstrating the absence of a disputed issue of material fact. See

Celotex, 477 U.S. at 324. “Once the moving party points to evidence demonstrating

no issue of material fact exists, the non-moving party has the duty to set forth specific

facts showing that a genuine issue of material fact exists and that a reasonable

factfinder could rule in its favor.” Azur, 601 F.3d at 216. As Magistrate Judge

Carlson noted, Defendants’ motion argues the law only in the abstract and without

pointing to any specific facts or evidence to show that no issue of material fact exists

on this claim. (Doc. 54, pp. 20-23.) As such, Judge Carlson recommended that the

court take a cautious approach to ruling on the motion by denying it without

prejudice and affording all parties the opportunity to renew their summary judgment



                                           6
         Case 1:18-cv-01514-SHR Document 64 Filed 03/31/21 Page 7 of 7




motions on this issue based on a more fulsome record. The court agrees to this

approach and will adopt Magistrate Judge Carlson’s recommendation.

IV.    Conclusion

       After a de novo review of the contested portions of the R&R and giving

reasoned consideration to its uncontested portions, the court finds that it contains no

clear error and will adopt it in its entirety.



                                          s/Sylvia H. Rambo
                                          Sylvia H. Rambo
                                          United States District Judge


Dated: March 31, 2021




                                             7
